Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/015,763 filed June 23, 2014.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/6/2020, 5/6/2020, 11/16/2020 and 9/7/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US Pub. No.: 2013/077482), and further in view of Gupta (US Pub. No.: 2015/0282026).

As per claim 1,Krishna disclose A user equipment (UE) (see Fig. 1-2, UE 101) comprising a processor (see Fig. 1-2, UE 101 with a CPU / a processor), a memory (see Fig. 1-2, UE 101 with a memory for storing), and computer-executable instructions stored in the memory which, when executed by the processor (see para. 0023, 0043), cause the UE to: 
establish, with a trusted wireless local area network (TWAN), a session on a first packet data network (PDN) connection, the first PDN connection being between the UE and the TWAN (see para. 0019-0021,  0023, UEs 101 obtain services from a Wi-Fi network 103 via a Wi-Fi access point (Wi-Fi AP) 106, see also Fig. 2, para. 17, new sessions are re-established on the WiFi Network, generating the request is considered to be implicit when performing a handover or other mobility related functions); 
discover a cellular network (see Fig.1, Fig.2,  para. 0019-0021, 0023, 0027, 0037, UE 101 interfacing with IWS system 107 perform a handoff between using cellular radio and using Wi-Fi radio for wireless communication / discover cellular 102, see also para. 0043); 
determine, based on a policy, to transfer the session from the TWAN to the cellular network (see para. 0028, 0037-0042, UE 101 interfacing with IWS system 107 determine when and whether to handoff between cellular and Wi-Fi based on a set of criteria. The set of criteria may be based on any combination of network policies and characteristics, QoS requirements of the UE (such as whether the UE is a subscriber with premium services or standard services), the type of application (e.g., video versus HTTP traffic), pricing, network performance, load-balancing metrics, and the like. The set of criteria for determining a handoff from cellular to Wi-Fi and the set of criteria for determining a handoff from Wi-Fi back to cellular may be the same or different, see also para. 0029, IWS system 107 make handoff decisions in order to optimize the individual performance of a UE); send, over a first interface and to the 
receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see Fig.5, Fig.7, para. 0056-0057, for seamless offloading, the source IP address of the packet sent from IWS system 107 to the Internet is the cellular network assigned IP address {an internet protocol (IP) address or a prefix assigned for the second PDN connection}, the outgoing packets from the UE are offloaded from the MNO core network, while the returning packets will stay on the MNO core network); 

Krishna however does not explicitly disclose receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection; and 


Gupta however disclose a user equipment (UE) (see Fig.4, Fig. 15-16, UE 410) comprising a processor (see Fig. 15-16, a processor 1540), a memory (see Fig. 15-16, system memory 1510), and computer-executable instructions stored in the memory which, when executed by the processor (see para. 0168-0170, instructions 1515 and 1535 include instructions that when executed by at least one of the processor(s) 1540), cause the UE to: send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN) (see Fig.4, para. 0050-0057, attach parameters include an Access Point Name specifying a connection required by the UE 410, a parameter indicating if the connection relates to a NSWO and a handover indicator specifying if the connection relates to a handover between a 3GPP EPC access (routed through an eNodeB) and a non-3GPP access (Wi-Fi)) ; receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see para. 0050-0057, the UE 210 (see FIG. 2) provides a PDN connection request and the TWAG 252 returns this distinct gateway IP address as input for server-identity in a DHCP request. In the subsequent DHCP Request from UE to the TWAG 252, the server-identity is populated with this distinct gateway IP address as a means for the TWAG 252 to identify the PDN connection, and  when the UE 210 needs to setup a second PDN connection, this is signaled in a subsequent connection setup request to the TWAG 252, see also Fig.5, para. 0074-0078, Fig.7. para. 0104-0105); receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection (see para. 0057,  for disconnection of a PDN connection, either the UE 210 or the TWLAN 252 may notify the other about an IP address/prefix that is released, see Fig.6, para. 0089-00993, 0095-0098,  the TWAG/TWAN 614 initiates a Delete Session Request with the IP address of the 3GPP PDN connection, instructing the UE to release the first PDN connection); and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to receive, over a second interface and from the TWAN, a release message, the release message instructing a UE to release the first PDN connection; and  send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection, as taught by Gupta, in the system of Krishna, so as to more efficiently utilized available bandwidth in cellular wireless networks, see Gupta, paragraphs 3-5.

As per claim 2, the combination of Krishna and Gupta disclose the UE of claim 1.

Gupta further disclose  wherein the IP address or prefix assigned for the second PDN connection matches an IP address or prefix assigned for the first PDN connection (see Fig.7 para. 0104-0105, the TWAN/TWAG 714 sends a Create Session Request (APN, handover indication) message to the PDN GW 718. The APN and handover indication is set in the Create Session Request to allow the PDN GW 718 to re-allocate the same IP address or prefix that was assigned to the UE 710 while it was connected to the 3GPP IP access via an eNodeB 240 rather than using WLAN access via the TWAG 250 (see FIG. 2) ).

As per claim 3, the combination of Krishna and Gupta disclose the UE of claim 1.

Gupta further disclose wherein the instructions further cause the UE to establish a radio bearer over the cellular network (see para. 0129, communication between the UE 910 and the TWAG 930 via the AP/WLC 920 uses Wi-Fi whereas communication between the TWAG 930 and the PDN gateway 940 uses 3GPP 

As per claim 4, the combination of Krishna and Gupta disclose the UE of claim 3.

Gupta further disclose wherein the instructions further cause the UE to send and receive data via the radio bearer (see para. 0129, communication between the UE 910 and the TWAG 930 via the AP/WLC 920 uses Wi-Fi whereas communication between the TWAG 930 and the PDN gateway 940 uses 3GPP S2a bearers / the UE send and receive data via the radio bearer).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US Pub. No.: 2013/077482), in view of Gupta (US Pub. No.: 2015/0282026), and further in view of Karampatsis et al (US Pub. No.:2016/0112896).

As per claim 5, the combination of Krishna and Gupta disclose the UE of claim 1.

The combination of Krishna and Gupta however does not explicitly disclose wherein the policy is an access network discovery and selection function (ANDSF) policy.

Karampatsis however disclose wherein a policy is an access network discovery and selection function (ANDSF) policy (see para. 0113-0115, the ANDSF 222 assist the WTRU 202 in discovery of non-3GPP accesses, if any. The ANDSF 222 provide the WTRU 202 with rules for policing the connection to these networks, such as, inter-system mobility policies (ISMP) and inter-system routing policies (ISRP) using, for example, a management object (MO) (hereinafter “ANDSF MO”), see also para. 0118-0124, 0374).



As per claim 6, the combination of Krishna and Gupta disclose the UE of claim 1.

The combination of Krishna and Gupta however does not explicitly disclose wherein the UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN.

Karampatsis however disclose wherein a UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN (see para. 0440, the PDN GW update its context field and return a Modify Bearer Response (Charging Id, MSISDN) message to the target Serving GW. The MSISDN is included if the PGW 266 has it stored in its WTRU context, see also para. 0374).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN, as taught by Karampatsis, in the system of Krishna and Gupta, so as to more efficiently manage resources in the wireless network to accommodate transmission of the media, see Karampatsis, paragraphs 3-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachmann et al (US Pub. No.:2010/0323700) – see Fig.2, para. 0017-0018, “In case of a handover from a non-3GPP access to a 3GPP access, the mobile terminal sends an Attach Request message to the MME in the 3GPP access (via the eNodeB) after discovering the 3GPP .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469